 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELICA FRANCES,                                No. 2:16-cv-01016 JAM AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    ACCESSIBLE SPACE, INC., et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned by Local Rule 302(c)(21). On March 4, 2019, defendants filed a motion to dismiss

19   for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). ECF No. 53. Plaintiff

20   did not respond to the motion. The undersigned continued the hearing on the motion from

21   April 3, 2019 to May 1, 2019 to give plaintiff another chance to file an opposition or statement of

22   non-opposition. ECF No. 54. On April 17, 2019, plaintiff filed a document which the court

23   construed as her opposition to defendants’ motion to dismiss. ECF Nos. 55, 57, 58.

24          The matter came on for hearing today, May 1, 2019. Defense counsel appeared, but

25   plaintiff did not appear. Plaintiff had contacted the Courtroom Deputy regarding the hearing, and

26   was instructed that if she wished to appear telephonically, she would have to say so and make the

27   necessary arrangements. The Courtroom Deputy never heard back from plaintiff.

28   ////
                                                       1
 1          In an order dated April 19, 2019, the undersigned informed plaintiff that her failure to
 2   appear, either in person or by telephone, at the May 1, 2019 hearing would result in a
 3   recommendation that the action be dismissed. ECF No. 57. Given plaintiff’s absence, the court
 4   is fully prepared to recommend that the case be dismissed under Rule 37(b) and/or Rule 41(b) of
 5   the Federal Rules of Civil Procedure. However, the court will delay doing so for 14 days from
 6   the date of this order to give plaintiff a final opportunity to provide her long-awaited discovery
 7   materials and schedule her deposition.
 8          Good cause appearing, IT IS HEREBY ORDERED that:
 9              1. Within 14 days of this order, plaintiff shall provide defense counsel with copies of
10                  all discovery materials referenced her Rule 26 initial disclosures;
11              2. Within 14 days of this order, the parties shall confirm a date for plaintiff to be
12                  deposed, to be scheduled on a date within 30 days of this order;
13              3. After the 14 days have expired, defense counsel shall file with the court a status
14                  report advising whether the above deadlines were met;
15              4. Within 30 days of this order, plaintiff shall appear at her deposition as scheduled;
16                  and
17              5. Plaintiff’s failure to fully comply with each of the above deadlines shall result in a
18                  recommendation that the case be dismissed under Rule 37(b) and/or Rule 41(b).
19   DATED: May 1, 2019
20

21

22

23

24

25

26

27

28
                                                        2
